Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 3 TO GUARANTEE AGREEMENT

 

This Amendment No. 3 to Guarantee Agreement, dated as of December 12, 2013 (this
“Amendment”) is made by and among Robert F. X. Sillerman (in his capacity as an
individual and not as an officer, director or member (or other similar analogous
role) of any entity), and his successors and permitted assigns (collectively,
the “Individual Guarantor”), Barclays Bank PLC, as a lender and as collateral
agent (the “Collateral Agent”) on behalf of the Secured Parties and the other
lenders party to the Credit Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, reference is made to the Guarantee Agreement, dated as of March 15,
2013, as amended by that certain Amendment No. 1 to Guarantee Agreement, dated
as of June 5, 2013, as further amended by that certain Amendment No. 2 to
Guarantee Agreement, dated as of August 20, 2013 (as further amended, restated,
extended, supplemented, modified and otherwise in effect to the date hereof, the
“Guarantee”), between the Individual Guarantor and the Collateral Agent;

 

WHEREAS, reference is made to the Credit Agreement, dated as of March 15, 2013,
between SFX Intermediate Holdco II LLC, a Delaware limited liability company
(the “Borrower”), SFX Intermediate Holdco I LLC (“Holdings”), the lenders party
thereto from time to time and Barclays Bank PLC, as administrative agent (as
amended, restated, supplemented waived and/or otherwise modified from time to
time, the “Credit Agreement”);

 

WHEREAS, the subsidiaries of the Parent Company include subsidiaries that
constitute Loan Parties under the Credit Agreement and other subsidiaries that
do not constitute Loan Parties under the Credit Agreement;

 

WHEREAS, the Parent Company effects from time to time certain acquisitions and
other initiatives through its subsidiaries that are not Loan Parties and from
time to time the Individual Guarantor is asked to provide credit support and/or
credit enhancement in connection with such acquisitions and initiatives; and

 

WHEREAS, the Individual Guarantor has requested that the debt covenant contained
in the Guarantee be amended in order to provide the Individual Guarantor greater
flexibility to provide such credit assurance.

 

NOW, THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Individual Guarantor, the
Collateral Agent and the Lenders hereby agree as follows:

 

Section 1.                                          Defined Terms.  All
capitalized terms used but not defined in this Amendment shall have the
respective meanings specified in the Guarantee.

 

Section 2.                                          Amendment to the Guarantee. 
The Guarantee is hereby amended as follows:

 

--------------------------------------------------------------------------------


 

(a)                                 Clause (z) of Section 2(c)(i) of the
Guarantee is hereby restated in its entirety to read as follows:

 

(z) additional Indebtedness, in any case not to be secured by any Cash Account
at any time, in an aggregate principal amount not to exceed at any time
outstanding the sum of (1) $66,000,000 and (2) to the extent any portion of such
additional Indebtedness was originally incurred in a currency other than Dollars
(“Alternative Currency Indebtedness”), the amount of the increase, if any, of
the Dollar Equivalent at any time of the original aggregate principal amount of
any such Alternative Currency Indebtedness from the Dollar Equivalent at the
time of incurrence of such Alternative Currency Indebtedness or

 

(b)                                 The following sentence is hereby inserted as
a separate paragraph following clause (f) of Section 2:

 

As used in this Guarantee, (i) the term “Indebtedness” shall mean Indebtedness
(as defined in the Credit Agreement) of the Individual Guarantor except to the
extent any such obligations comprising Indebtedness (including without
limitation any contingent obligations) are collaterized by cash or Cash
Equivalents, other than cash or Cash Equivalents held in Cash Accounts and
(ii) the term “Dollar Equivalent” shall mean, at any time, (x) with respect to
any amount denominated in Dollars, such amount and (y) with respect to any
amount denominated in any currency other than Dollars, the equivalent amount
thereof in Dollars as determined by the Administrative Agent at such time on the
basis of the spot rate for the purchase of Dollars with such other currency
through its principal foreign exchange trading office as of the relevant date of
determination.

 

Section 3.                                          Confirmation of Guarantee.

 

(a)                                 The Individual Guarantor ratifies and
confirms all of the terms and conditions of the Guarantee and all documents,
instruments and agreements related thereto, which remain in full force and
effect and which shall remain in full force and effect on a continuous basis on
the date hereof. The Individual Guarantor acknowledges that his obligations and
liabilities under the Guarantee continue in full force and effect on a
continuous basis, unpaid and undischarged, except as expressly provided in the
Guarantee. The Guarantee, together with this Agreement, shall be read and
construed as a single agreement. This Agreement shall constitute a Loan
Document.

 

(b)                                 As of the date hereof, the Individual
Guarantor affirms the guarantees made in favor of each Secured Party under the
Guarantee, which guarantees shall continue in full force and effect during the
term of the Credit Agreement and any amendments, amendments and restatements,
supplements or other modifications thereof on and subject to the terms and
conditions set forth in the Guarantee.

 

(c)                                  As of the date hereof, the Individual
Guarantor affirms the waivers made under the Guarantee, which waivers shall
continue in full force and effect during the term of the Credit

 

2

--------------------------------------------------------------------------------


 

Agreement and any amendments, amendments and restatements, supplements or other
modifications thereof on and subject to the terms and conditions set forth in
the Guarantee.

 

Section 4.                                          Representations and
Warranties.  The execution and delivery by the Individual Guarantor of this
Agreement and the performance of his obligations hereunder constitutes a legal,
valid and binding obligation of the Individual Guarantor, enforceable against
him in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyances, reorganization or similar laws
relating to or affecting the enforcement of creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law).

 

Section 5.                                          Limitation of this
Agreement.  The amendments set forth herein are effective solely for the
purposes set forth herein and shall be limited precisely as written.  Except as
expressly provided herein, this Agreement shall not be deemed to (i) be a
consent to any amendment, waiver or modification of any other term or condition
of the Guarantee or any other Loan Document, or (ii) operate as a waiver or
otherwise prejudice any right, power or remedy that the Collateral Agent or
Secured Parties may now have or may have in the future under or in connection
with the Guarantee or any other Loan Document, except as specifically set forth
herein.  Upon the effectiveness of this Agreement, each reference in the
Guarantee to “this Agreement”, “herein”, “hereof” and words of like import and
each reference in the Credit Agreement and the Loan Documents to the Guarantee
shall mean the Guarantee as amended hereby.  This Agreement shall be construed
in connection with and as part of the Guarantee.

 

Section 6.                                          Miscellaneous.

 

(a)                                 Successors and Assigns.  This Agreement is
for the benefit of the Collateral Agent and the Secured Parties and their
respective successors and permitted assigns; provided, that the Individual
Guarantor shall not have any right to assign his rights or obligations hereunder
without the consent of the Collateral Agent, and any such assignment in
violation of this Section shall be null and void; provided, further, that in the
event of an assignment of any amounts payable under the Credit Agreement or the
other Loan Documents in accordance with the respective terms thereof, the rights
hereunder, to the extent applicable to the indebtedness so assigned, may be
transferred with such indebtedness. Subsequent to any such assignment, the
Agreement shall remain binding upon the Individual Guarantor. This Agreement
shall be binding upon the Individual Guarantor’s successors, assigns, heirs,
administrators, executors and legal representatives. Notwithstanding anything in
this Agreement or any other Loan Document to the contrary, in the event of the
death or disability of the Individual Guarantor, this Agreement shall remain
binding on the Individual Guarantor’s estate or legal representatives, as the
case may be.

 

(b)                                 Governing Law. This Agreement and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the Law of the State of New York.  This Agreement shall be
subject to the provisions regarding Jurisdiction, Waiver of Venue, Services of
Process and Waiver of Jury Trial set forth in Sections 16 and 17 of the
Guarantee and such provisions are incorporated herein by reference, mutatis
mutandis.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Counterparts. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy or other electronic means), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.

 

(d)                                 Headings. The Section headings used in this
Agreement are for convenience of reference only, are not part of this Agreement
and shall not affect the construction hereof or be taken into consideration in
interpreting this Agreement.

 

(e)                                  Independent Obligations. The obligations of
the Individual Guarantor hereunder are independent of and separate from the
Secured Obligations. If any Secured Obligation is not paid when due, or upon any
Event of Default, the Collateral Agent may, at its sole election, proceed
directly and at once, without notice, against the Individual Guarantor and any
Collateral to collect and recover the full amount of any Secured Obligation then
due, without first proceeding against any other Guarantor, any Loan Party or any
other Collateral and without first joining any other Guarantor or any Loan Party
in any proceeding.

 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

 

ROBERT F.X. SILLERMAN, as the Individual Guarantor

 

 

 

 

 

By:

/s/ Robert F.X. Sillerman

 

[Signature Page to Amendment No. 3 to Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Collateral Agent and as a Lender

 

 

 

 

 

By:

/s/ Robert Chen

 

Name: Robert Chen

 

Title: Managing Director

 

[Signature Page to Amendment No. 3 to Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

By:

/s/ Lana Gifas

 

Name: Lana Gifas

 

Title: Director

 

 

 

 

 

By:

/s/ Jennifer Anderson

 

Name: Jennifer Anderson

 

Title: Associate Director

 

[Signature Page to Amendment No. 3 to Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

JEFFERIES GROUP LLC, as a Lender

 

 

 

 

 

By:

/s/ John Stacconi

 

Name: John Stacconi

 

Title: Global Treasurer

 

[Signature Page to Amendment No. 3 to Guarantee Agreement]

 

--------------------------------------------------------------------------------